UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 xANNUAL REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-362 FRANKLIN ELECTRIC DIRECTED INVESTMENT SALARY PLAN (FULL TITLE OF THE PLAN) FRANKLIN ELECTRIC CO., INC. (EXACT NAME OF ISSUER AS SPECIFIED IN ITS CHARTER) Indiana 35-0827455 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 400 East Spring Street Bluffton, Indiana (Address of principal executive offices) (Zip Code) (260) 824-2900 (Registrant’s telephone number, including area code
